

116 HR 6742 IH: Protecting Life in Crisis Act
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6742IN THE HOUSE OF REPRESENTATIVESMay 8, 2020Mr. Conaway (for himself, Mr. Weber of Texas, Mr. Babin, Mr. Lamborn, Mr. Mooney of West Virginia, Mr. Dunn, Mr. Banks, Mr. Graves of Georgia, Mr. Duncan, Mr. Jordan, Mr. Allen, Mr. Kelly of Mississippi, Mr. Spano, Mr. Crawford, Mr. Timmons, Mr. Hudson, Mr. Burchett, Mr. Budd, Mr. Kelly of Pennsylvania, Mr. Williams, Mr. Shimkus, Mr. Aderholt, Mr. Gaetz, Mr. Griffith, Mr. Watkins, Mr. Latta, Mrs. Rodgers of Washington, Mrs. Wagner, Mr. Hice of Georgia, Mr. Waltz, Mr. Hurd of Texas, Mr. Bilirakis, Mr. LaMalfa, Mr. Guest, Mr. Cline, Mrs. Miller, Mr. David P. Roe of Tennessee, Mr. Rutherford, and Mr. Collins of Georgia) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the expenditure for an abortion of Federal funds authorized or appropriated for preventing, preparing for, or responding to the COVID–19 pandemic, and for other purposes.1.Short title This Act may be cited as the Protecting Life in Crisis Act.2.Prohibiting the expenditure of COVID–19 funding for any abortion(a)Prohibitions(1)In generalNo funds authorized or appropriated by Federal law for the purpose of preventing, preparing for, or responding to the COVID–19 pandemic, domestically or internationally, and none of the funds in any trust fund to which funds are authorized or appropriated by Federal law for such purpose, shall be expended for any abortion.(2)Specified health benefits coverageNone of the funds authorized or appropriated by Federal law for the purpose described in subsection (a), and none of the funds in any trust fund to which funds are authorized or appropriated by Federal law for such purpose, shall be expended for, nor shall any credit for such purpose be allowed under the internal revenue laws with respect to, coverage under a qualified health plan offered through an Exchange established pursuant to title I of the Patient Protection and Affordable Care Act, COBRA continuation coverage, or any other coverage, if such coverage includes coverage of abortion.(3)DefinitionIn this section, the term COBRA continuation coverage means continuation coverage provided pursuant to part 6 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1161 et seq.) (other than under section 609 of such Act), title XXII of the Public Health Service Act (42 U.S.C. 300bb–1 et seq.), section 4980B of the Internal Revenue Code of 1986 (other than subsection (f)(1) of such section insofar as it relates to pediatric vaccines), or section 8905a of title 5, United States Code, or under a State program that provides comparable continuation coverage. Such term does not include coverage under a health flexible spending arrangement under a cafeteria plan within the meaning of section 125 of the Internal Revenue Code of 1986.(b)Treatment of abortions related to rape, incest, or preserving the life of the motherThe limitations established in subsection (a) shall not apply to an abortion—(1)if the pregnancy is the result of an act of rape or incest; or(2)in the case where a woman suffers from a physical disorder, physical injury, or physical illness, including a life-endangering physical condition caused by or arising from the pregnancy itself, that would, as certified by a physician, place the woman in danger of death unless an abortion is performed.(c)Rule of constructionNothing in this Act may be construed to require a plan or coverage described in subsection (a) to provide coverage of any abortion.